United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                     UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit               March 10, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No.    03-41095




      TAMARA HAVARD, Individually and as mother and next friend
                   OF Christopher Temple, a minor,

                                                Plaintiff-Appellant,


                                   VERSUS


                   KEVIN MALONE, DPS Trooper; et al.,

                                                          Defendants,

        KEVIN MALONE, DPS Trooper; WILLIAM WADE, Constable of
         Angeline County Precinct #4; TEXAS ANGELINA COUNTY,

                                                Defendants-Appellees.


            Appeal from the United States District Court
              For the Eastern District of Texas, Lufkin
                             9:02-CV-192


Before REAVLEY, DAVIS and DeMOSS, Circuit Judges.

PER CURIAM:*

       For essentially the reasons stated by the district court in

its thorough Memorandum Opinions of July 18, 2003, we affirm the

district court’s judgment.

       AFFIRMED.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
2